Exhibit 10.5

FIRST AMENDMENT TO CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS FIRST AMENDMENT TO CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Amendment”)
is made and entered into this 13th day of October, 2015 by and between Cempra,
Inc., a Delaware corporation with its principal executive offices at 6320
Quadrangle Drive, Suite 360, Chapel Hill, NC 27517 (the “Company”), and David
Moore (the “Employee”).

WITNESSETH:

WHEREAS, Employee and the Company previously entered into a Change in Control
Severance Agreement (the “Severance Agreement”) as of May 23, 2014;

WHEREAS, Employee and the Company wish to amend the Severance Agreement to alter
certain provisions regarding the consideration to be paid to Employee under
certain circumstances following a “Change in Control” of the Company;

WHEREAS, the Company wishes to protect its investment in its business,
employees, customer relationships, and confidential information, by requiring
Employee to abide by certain restrictive covenants regarding competition and
other matters, each of which is an inducement to the Company to provide Employee
with the benefits described in this Amendment; and

WHEREAS, in light of the foregoing, Employee and the Company desire to mutually
and voluntarily amend the Severance Agreement, effective as of the date set
forth above (the “Effective Date”), pursuant to the terms set forth herein.

NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows.

1. AMENDMENT TO SECTION 1(d) OF THE SEVERANCE AGREEMENT. Section 1 of the
Severance Agreement is modified by replacing existing Section 1(d)(v) with a new
Section 1(d)(v) as follows:

(v) The determination by the Company, after a reasonable and good-faith
investigation by the Company following a written allegation by another employee
of the Company, that Employee personally engaged in some form of discrimination,
harassment or retaliatory conduct prohibited by law (including, without
limitation, discrimination based on race, color, religion, sex, national origin,
age, disability or other status protected by law);

2. AMENDMENT TO SECTION 1(f) OF THE SEVERANCE AGREEMENT. Section 1 of the
Severance Agreement is modified by replacing existing Section 1(f) with a new
Section 1(f) as follows:



--------------------------------------------------------------------------------

(f) “Good Reason” shall mean any of the following: (i) the assignment to
Employee of duties materially inconsistent with Employee’s position, duties,
responsibilities, titles or offices as described herein; (ii) material reduction
by the Company of Employee’s duties and responsibilities; (iii) any reduction or
series of reductions in excess of ten percent (10%) by the Company of Employee’s
compensation or benefits payable hereunder (it being understood that a reduction
of benefits applicable to all employees of the Company, including Employee,
shall not be deemed a reduction of Employee’s compensation package for purposes
of this definition); or (iv) a change of more than thirty-five (35) miles in the
geographic location at which Employee must perform services for the Company.
Notwithstanding the foregoing, Employee shall not have Good Reason for
termination unless Employee gives written notice of termination for Good Reason
within thirty (30) days after the event giving rise to Good Reason occurs, and
the Company does not correct the action or failure to act that constitutes the
grounds for Good Reason, as set forth in Employee’s notice of termination,
within thirty (30) days after the date on which Employee gives written notice of
termination.

3. AMENDMENT TO SECTION 2 OF THE SEVERANCE AGREEMENT. Section 2 of the Severance
Agreement is modified by replacing existing Section 2(b) with a new Section 2(b)
as follows:

(b) In addition, if during the Term of this Agreement, Employee’s employment
with the Company is terminated within twelve (12) months after a Change in
Control, either by the Company without Cause (and other than due to death or
Disability) or by Employee for Good Reason, and (1) such termination results in
Employee incurring a “separation from service” as defined under Treasury
Regulation 1.409A-1(h); (2) Employee has not breached this Agreement, or the
Confidentiality and Assignment of Inventions Agreement; and (3) conditioned upon
Employee’s execution of an Effective Release, Employee shall be entitled to, in
lieu of any other separation payment or severance benefit:

(i) Payment of an amount equal to twelve (12) months of his Base Salary, minus
applicable withholdings required by law or authorized by Employee, to be paid
pursuant to the Company’s standard payroll practices and procedures, beginning
on the Company’s next regular pay day occurring sixty (60) days following the
Termination Date (the “Termination Compensation”);

(ii) Payment in a lump sum, on the Company’s next regular pay day occurring
sixty (60) days following the Termination Date, of a pro rata bonus based upon
Employee’s target bonus amount for the year in which the Termination Date
occurs, pro-rated for the portion of the calendar year through the Termination
Date;

(iii) Accelerated vesting of all outstanding and unvested stock options and
other equity in the Company held by Employee, which shall become immediately and
fully exercisable, subject to all other terms of the applicable equity plan and
award agreement; and

 

- 2 -



--------------------------------------------------------------------------------

(iv) Conditioned on Employee’s proper and timely election to continue his health
insurance benefits under COBRA after the Termination Date, reimbursement of
Employee’s applicable COBRA premiums for the lesser of twelve (12) months
following the Termination Date or until Employee becomes eligible for insurance
benefits from another employer, provided, however, that the Company has the
right to terminate such payment of COBRA premium reimbursement to Employee and
instead pay Employee a lump sum amount equal to the applicable COBRA premium
multiplied by the number of months remaining in the specified period if the
Company determines in its discretion that continued payment of the COBRA
premiums is or may be discriminatory under Section 105(h) of the Internal
Revenue Code.

4. ADDITION OF SECTION 7 TO THE SEVERANCE AGREEMENT. The Severance Agreement is
further amended by adding a new Section 7 as follows:

7. Non-Competition, Non-Solicitation and Non-Disparagement.

(a) While Employee is employed by the Company and for a period of twelve
(12) months after the termination or cessation of such employment by either
party for any reason whatsoever, Employee will not, directly on Employee’s own
behalf or indirectly for or in conjunction with others:

(i) Within the Restricted Territory (as defined in subsection (b) below), engage
in any business or enterprise (whether as owner, partner, officer, director,
employee, consultant, investor, lender or otherwise) that develops,
manufactures, markets, licenses or sells any pharmaceutical antibiotic products
that compete with the products being sold or developed by the Company at the
time of Employee’s termination (collectively, the “Competitive Products”) in any
management or executive role in which Employee would perform duties that are the
same or substantially similar to those duties actually performed by Employee for
the Company in the twelve (12) months immediately prior to the termination of
Employee’s employment, or in any position where Employee or such business or
enterprise would benefit from Employee’s use or disclosure of the Company’s
Proprietary Information as defined in the Confidentiality and Assignment of
Inventions Agreement;

(ii) Within the Restricted Territory, solicit or accept employment or be
retained by an individual or entity who, at any time during the term of this
Agreement, was an agent, client, licensee, or customer of the Company, where
Employee would have any management or executive role or be in any position
(whether as an employee, contractor or consultant) in which Employee would
perform duties that are the same or substantially similar to those duties
actually performed by Employee for the Company in the twelve (12)

 

- 3 -



--------------------------------------------------------------------------------

months immediately prior to the termination of Employee’s employment or in any
position where Employee or such individual or entity would benefit from
Employee’s use or disclosure of the Company’s Proprietary Information as defined
in the Confidentiality and Assignment of Inventions Agreement;

(iii) Within the Restricted Territory, become financially interested in an
enterprise that is engaged, as a substantial part of its operations, in
developing, manufacturing, marketing, licensing or selling the Competitive
Products; provided, however, that nothing in this Agreement shall be construed
to prevent Employee from owning less than five percent (5%) of the outstanding
voting securities of any entity whose voting securities are listed on a national
securities exchange;

(iv) Solicit or accept the business of any customer of the Company whom Employee
solicited or serviced for the Company during the last twelve (12) months of
Employee’s employment with the Company for the purpose of selling or providing
Competitive Products to such customer; and/or

(v) Solicit, induce or encourage any employee, consultant, or independent
contractor of the Company to terminate his or her employment or contracting
relationship with the Company.

(b) For purposes of this Agreement, the “Restricted Territory” means North
America; but if such territory is determined to be overly broad, then the United
States; and, if such territory is also determined to be overly broad, then each
state or province in North America in which the Company engages in material
business activities or sells or licenses its products. Provided, however, that
it shall not be a violation of this Section 7 for Employee to work outside of
the Restricted Territory for any business or enterprise that develops,
manufactures, markets, licenses or sells Competitive Products, so long as that
business or enterprise does not manufacture, market, license or sell any
Competitive Products that compete with the Company’s products within the
Restricted Territory.

(c) During Employee’s employment with the Company and at all times thereafter,
the Company and Employee each further agree that neither party shall directly or
indirectly disparage or defame the name or reputation of the other party or any
of its affiliates, including but not limited to any officer, director, employee
or shareholder of the Company or any of its affiliates.

(d) In the event of a breach or threatened breach of this Section 7 by Employee,
then, in addition to any other rights which the Company may have, (i) the
Company will have the right to immediately terminate any remaining payment
obligations to Employee pursuant to Section 2(b)(i), 2(b)(ii), and 2(b)(iv)
above without any further obligation to Employee, and Employee will immediately
repay to the Company any amounts previously paid to Employee pursuant to

 

- 4 -



--------------------------------------------------------------------------------

Section 2(b)(i), 2(b)(ii), and 2(b)(iv) above; (ii) the Company will be entitled
to injunctive relief to enforce this Section 7 (and notwithstanding anything set
forth in Section 6(b) above, the Company may seek injunctive relief in any court
of competent jurisdiction without waiving the right to arbitration under
Section 6(b)); and (iii) the Company will have the right to require Employee to
account for and pay over to the Company all compensation, profits, monies,
accruals, increments and other benefits (collectively, the “Benefits”) derived
or received by Employee as a result of any transaction constituting a breach of
any of the provisions of Section 7, and Employee hereby agrees to account for
and pay over such Benefits to the Company. Notwithstanding the foregoing, the
sole remedy available to the Company with respect to a breach by Employee of
(a)(i), (a)(iii) or (a)(iv) above that relates to Competitive Products other
than a product or products in the fusidane or macrolide classes of products
shall be termination effective as of the breach of any remaining payment
obligations pursuant to Section 2(b) of this Agreement.

(e) Each of the rights and remedies enumerated in Section 7(d) shall be
independent of the others and shall be in addition to, and not in lieu of, any
other rights and remedies available to the Company at law or in equity. If any
of the covenants contained in this Section 7, or any part of any of them, is
hereafter construed or adjudicated to be invalid or unenforceable, the same
shall not affect the remainder of the covenant or covenants or rights or
remedies which shall be given full effect without regard to the invalid
portions. If any of the covenants contained in this Section 7 is held to be
invalid or unenforceable because of the duration of such provision or the area
covered thereby, the parties agree that the court or arbitrator making such
determination shall have the power to reduce the duration and/or area of such
provision and in its reduced form such provision shall then be enforceable. No
such holding of invalidity or unenforceability in one jurisdiction shall bar or
in any way affect the Company’s right to the relief provided in this Section 7
or otherwise in the courts of any other state or jurisdiction within the
geographical scope of such covenants as to breaches of such covenants in such
other respective states or jurisdictions, such covenants being, for this
purpose, severable into diverse and independent covenants.

(f) The provisions of this Section 7 will survive any termination of this
Agreement and the termination of Employee’s employment with the Company.

5. CONSIDERATION FOR COVENANT NOT TO COMPETE. Employee acknowledges that one of
the effects of this Amendment is to make a post-employment covenant not to
compete a part of the Severance Agreement. Employee acknowledges and agrees that
such covenant not to compete is supported by adequate consideration, including,
but not limited to, the Company’s agreement to provide enhanced benefits
pursuant to the amended Section 2(b) of the Severance Agreement. The Company
would not have agreed to amend Section 2(b) of the Severance Agreement but for
Employee’s agreement to the restrictions imposed by new Section 7 of the
Severance Agreement.

6. REMAINDER OF SEVERANCE AGREEMENT. Except as expressly set forth in this
Amendment, the provisions of the Severance Agreement will remain in full force
and effect, in their entirety, in accordance with their terms.

 

- 5 -



--------------------------------------------------------------------------------

7. MISCELLANEOUS. This Amendment will be governed, construed, and interpreted in
accordance with the laws of the State of North Carolina, without giving effect
to conflicts of laws principles of any jurisdiction. The parties agree that this
Amendment may only be modified in a signed writing executed by each of the
parties hereto. This Amendment will be binding upon and will inure to the
benefit of the parties hereto and their respective heirs, successors and
assigns. This Amendment may be executed in separate counterparts, each of which
is deemed to be an original and all of which taken together constitute one
agreement. Facsimile or PDF reproductions of original signatures will be deemed
binding for the purpose of the execution of this Amendment.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the Effective Date.

 

CEMPRA, INC. By:  

/s/ Prabhavathi Fernandes, Ph.D.

Name:   Prabhavathi Fernandes, Ph.D. Title:   President and CEO

 

EMPLOYEE By:  

/s/ David S. Moore

Name:   David S. Moore

 

- 6 -